
	
		III
		111th CONGRESS
		1st Session
		S. RES. 187
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Mrs. Shaheen (for
			 herself, Ms. Klobuchar,
			 Mrs. Boxer, Mrs. Murray, Mr.
			 Durbin, Mr. Dodd,
			 Mr. Schumer, Mr. Lautenberg, Ms.
			 Mikulski, Ms. Landrieu,
			 Mrs. Gillibrand,
			 Mr. Harkin, Mr.
			 Carper, Mr. Sanders,
			 Mr. Kaufman, Mr. Wyden, Mr.
			 Kerry, Mr. Lieberman,
			 Mr. Udall of New Mexico,
			 Mr. Levin, Mr.
			 Brown, Mr. Whitehouse,
			 Mr. Burris, Mr.
			 Udall of Colorado, Ms.
			 Stabenow, Mr. Baucus,
			 Ms. Cantwell, Mr. Bingaman, Mr.
			 Inouye, Mr. Cardin,
			 Mr. Specter, Mr. Johnson, Mr.
			 Feingold, Mr. Leahy,
			 Mr. Tester, Ms.
			 Snowe, Mr. Begich,
			 Mr. Akaka, Mr.
			 Bennet, Mrs. Feinstein,
			 Mr. Warner, Mrs. McCaskill, Mr.
			 Reed, Mr. Kennedy,
			 Mr. Merkley, and
			 Mrs. Lincoln) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the use of violence against
		  providers of health care services to women.
	
	
		Whereas Dr. George Tiller of Wichita, Kansas, was shot to
			 death while attending church on Sunday, May 31, 2009;
		Whereas there is a history of violence against providers
			 of reproductive health care, as health care employees have suffered threats,
			 hostility, and attacks in order to provide crucial services to patients;
		Whereas the threat or use of force or physical obstruction
			 has been used to injure, intimidate, or interfere with individuals seeking to
			 obtain or provide health care services; and
		Whereas acts of violence are never an acceptable means of
			 expression and shall always be condemned: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses great
			 sympathy for the family, friends, and patients of Dr. George Tiller;
			(2)recognizes that
			 acts of violence should never be used to prevent women from receiving
			 reproductive health care; and
			(3)condemns the use
			 of violence as a means of resolving differences of opinion.
			
